Citation Nr: 1211185	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran presented testimony at a Travel Board hearing in November 2011.  The Veteran's representative identified additional VA medical records pertinent to this case which have not been obtained and associated with the claims file.  Specifically, the Veteran's representative stated, "Three months ago, Dr. Soriano . . . from VA Medical Center in McClellan here in Sacramento, California, made the medical opinion in his file that both upper extremities, . . . he basically qualifies for the loss of use and it's secondary to the diabetes has nothing to do with just the few injuries that he sustained in the seventies on his hand."  

In reviewing the VA medical records in the file, no records have been obtained since June 2008.  Therefore, it is the Board's opinion that the case must be remanded to obtain current treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all VA treatment records pertaining to treatment for left arm neuropathy since June 16, 2008, from the VA medical facility in McClellan, including medical opinion by Dr. Soriano dated in August 2011, should be obtained and associated with the claims file.      

2.  Then, following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

